  Case 13-47732         Doc 43     Filed 10/02/18 Entered 10/02/18 11:54:11              Desc Main
                                      Document Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-47732
         Geraldine Joyner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/13/2013.

         2) The plan was confirmed on 02/25/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/01/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,823.00.

         10) Amount of unsecured claims discharged without payment: $16,031.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-47732          Doc 43         Filed 10/02/18 Entered 10/02/18 11:54:11                     Desc Main
                                          Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $26,582.00
        Less amount refunded to debtor                               $269.26

NET RECEIPTS:                                                                                       $26,312.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $4,000.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                           $1,159.14
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,159.14

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FINANCIAL CRE               Unsecured          42.00           NA              NA            0.00       0.00
AMERICAN FINANCIAL CRE               Unsecured         355.00           NA              NA            0.00       0.00
AMERICAN FINANCIAL CRE               Unsecured         149.00           NA              NA            0.00       0.00
ATG Credit                           Unsecured         100.00           NA              NA            0.00       0.00
CHASE                                Unsecured         185.00           NA              NA            0.00       0.00
CHASE                                Unsecured     11,333.00            NA              NA            0.00       0.00
CHICAGO AREA OFFICE FED CU           Unsecured         993.00      3,237.93        3,237.93      3,237.93        0.00
City of Country Club Hills           Unsecured         100.00           NA              NA            0.00       0.00
COMCAST                              Unsecured         469.00           NA              NA            0.00       0.00
Franciscan Alliance                  Unsecured          40.00           NA              NA            0.00       0.00
Franciscan Alliance                  Unsecured         140.00           NA              NA            0.00       0.00
GE CAPITAL RETAIL BANK               Unsecured      1,100.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE             Priority       4,300.00       3,970.94        3,970.94      3,970.94        0.00
INTERNAL REVENUE SERVICE             Unsecured            NA         100.32          100.32        100.32        0.00
JPMORGAN CHASE BANK NATIONAL         Secured              NA       4,779.16        4,250.00      4,250.00        0.00
JPMORGAN CHASE BANK NATIONAL         Secured       86,266.00     82,996.23             0.00           0.00       0.00
MASSEYS                              Unsecured            NA         520.89          520.89        520.89        0.00
MIDNIGHT VELVET                      Unsecured      1,069.00       1,069.88        1,069.88      1,069.88        0.00
MONROE & MAIN                        Unsecured         561.00        561.35          561.35        561.35        0.00
PATHOLOGY CONSULTANTS INC            Unsecured         125.00        124.80          124.80        124.80        0.00
PRA RECEIVABLES MGMT                 Unsecured      1,514.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT                 Unsecured         689.00        619.93          619.93        619.93        0.00
PRA RECEIVABLES MGMT                 Unsecured         785.00        785.21          785.21        785.21        0.00
PRA RECEIVABLES MGMT                 Unsecured      1,164.00       1,064.42        1,064.42      1,064.42        0.00
PRA RECEIVABLES MGMT                 Unsecured         397.00        397.37          397.37        397.37        0.00
Professional Clinical Laboratories   Unsecured           5.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                   Unsecured         586.00        461.64          461.64        461.64        0.00
QUANTUM3 GROUP LLC                   Unsecured         663.00        283.29          283.29        283.29        0.00
QUANTUM3 GROUP LLC                   Unsecured         546.00        496.66          496.66        496.66        0.00
Specialy Physicians of IL            Unsecured         125.00           NA              NA            0.00       0.00
SPRINT NEXTEL                        Unsecured            NA         367.97          367.97        367.97        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-47732              Doc 43     Filed 10/02/18 Entered 10/02/18 11:54:11                    Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim           Claim         Claim       Principal       Int.
Name                                    Class    Scheduled        Asserted      Allowed        Paid          Paid
St. James Health Center              Unsecured          20.00             NA           NA            0.00        0.00
Village of Riverdale                 Unsecured         200.00             NA           NA            0.00        0.00
Wellgroup Health Partners            Unsecured          17.00             NA           NA            0.00        0.00
Wellgroup Health Partners            Unsecured          30.00             NA           NA            0.00        0.00
Wellgroup Health Partners            Unsecured         107.00             NA           NA            0.00        0.00
William Key                          Unsecured         100.00        2,841.00     2,841.00      2,841.00         0.00


Summary of Disbursements to Creditors:
                                                                   Claim            Principal               Interest
                                                                 Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                              $0.00              $0.00                 $0.00
      Mortgage Arrearage                                        $4,250.00          $4,250.00                 $0.00
      Debt Secured by Vehicle                                       $0.00              $0.00                 $0.00
      All Other Secured                                             $0.00              $0.00                 $0.00
TOTAL SECURED:                                                  $4,250.00          $4,250.00                 $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                     $0.00              $0.00                 $0.00
       All Other Priority                                       $3,970.94          $3,970.94                 $0.00
TOTAL PRIORITY:                                                 $3,970.94          $3,970.94                 $0.00

GENERAL UNSECURED PAYMENTS:                                 $12,932.66           $12,932.66                  $0.00


Disbursements:

          Expenses of Administration                                $5,159.14
          Disbursements to Creditors                               $21,153.60

TOTAL DISBURSEMENTS :                                                                              $26,312.74




UST Form 101-13-FR-S (09/01/2009)
  Case 13-47732         Doc 43      Filed 10/02/18 Entered 10/02/18 11:54:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
